Mahan, P. J.
This was an action brought in the District Court of Brown County against the defendants to' enjoin them from violating the terms of the condemnation under which they hold their right of way over the premises of the plaintiff, and to prevent *165them frojn so obstructing the flow of water in a watercourse as to damage the plaintiff's lands. Judgment was rendered against the plaintiff, and he brings the case here for review.
Our jurisdiction to review the proceedings of the court below is challenged at the threshhold; and, under the rule laid down in Loomis v. Bass (48 Kan. 26), we have no jurisdiction of the case. It does not affirmatively appear from the record that the matters in dispute involve a consideration or value of over one hundred dollars ; and it does affirmatively appear that the case is not within any of the exceptions provided by the statute.
The petition in error will therefore be dismissed.